Citation Nr: 0717246	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-29 133A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for arthritis of the 
shoulders and arms. 

2. Entitlement to service connection for arthritis of the 
hips. 

3. Entitlement to service connection for arthritis of the 
knees. 

4. Entitlement to service connection for arthritis of the 
feet. 

5. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  

6. Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine with 
limitation of motion. 

7. Entitlement to a total disability rating for compensation 
based on individual unemployability. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and M. C. 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1964 to January 1985.

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision, dated in May 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claim for increase for lumbosacral strain.  This 
matter also arises from a rating decision, dated in October 
2002, of the RO, denying service connection for arthritis of 
the shoulders, arms, hips, knees, and feet and service 
connection for peripheral neuropathy of the upper and lower 
extremities, and a rating decision, dated in January 2004, in 
which the RO denied the claim for a total disability rating 
for compensation based on individual unemployability. 

In July 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  In May 2005 and November 2006, the 
veteran appeared at hearings before the Veterans Law Judges, 
who are participating in making the final determination of 
the appeal.  Transcripts of the hearings are in the record.  

In September 2004, the veteran withdrew in writing the claim 
of service connection for arthritis of the chest. 

In a decision, dated in September 2005, the Board denied the 
claim for increase for arthritis of the fingers and remanded 
the remaining claims.  In March 2006, in accordance with the 
Board's remand, the RO furnished the veteran a statement of 
the case on the claim for a total disability rating for 
compensation based on individual unemployability.  In April 
2006, the veteran timely filed a substantive appeal on the 
claim.  As the requested development has been completed, no 
further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).   

In a rating decision, dated in March 2006, the RO granted 
service connection for arthritis of the cervical spine and 
assigned an initial 20 percent rating.  In a statement, dated 
in November 2006, the veteran seems to disagree with the 
rating, which is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Arthritis of the arms is not currently shown, and 
arthritis of the shoulders was not affirmatively shown to 
have had onset during service; arthritis of the shoulders was 
not manifested to a compensable degree within one year from 
the date of separation from service; arthritis of the 
shoulders, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin; and arthritis of 
the shoulders is not caused or made worse by the 
service-connected disabilities of the cervical and lumbar 
segments of the spine.  

2. Arthritis of the hips is not currently shown.

3. Arthritis of the knees was not affirmatively shown to have 
had onset during service; arthritis of the knees was not 
manifested to a compensable degree within one year from the 
date of separation from service; arthritis of the knees, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin; and arthritis of the 
knees is not caused or made worse by the service-connected 
disabilities of the cervical and lumbar segments of the 
spine.

4. Arthritis of the feet was not affirmatively shown to have 
had onset during service; arthritis of the feet was not 
manifested to a compensable degree within one year from the 
date of separation from service; arthritis of the feet, first 
diagnosed 


after service, is unrelated to an injury, disease, or event 
of service origin; and arthritis of the feet is not caused or 
made worse by the service-connected disabilities of the 
cervical and lumbar segments of the spine.

5. Peripheral neuropathy of the upper or the lower 
extremities is not currently shown.  

6. Neither severe limitation of motion, severe lumbosacral 
strain, severe intervertebral disc syndrome, forward flexion 
of 30 degrees or less, objective neurological deficits, nor 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months is demonstrated. 

7. The combined rating of the service-connected disabilities 
is 40 percent, which does not meet the schedular requirements 
for assignment of a total disability rating for compensation 
based on individual unemployability.


CONCLUSIONS OF LAW

1. Arthritis of the shoulders and arms was not incurred in or 
aggravated during service; arthritis did not manifest to a 
compensable degree within one year after service, and 
arthritis of the shoulders and arms is not proximately due to 
or aggravated by the service-connected disabilities of the 
spine.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

2. Arthritis of the hips was not incurred in or aggravated 
during service; arthritis did not manifest to a compensable 
degree within one year after service, and arthritis of the 
hips is not proximately due to or aggravated by the service-
connected disabilities of the spine.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).



3. Arthritis of the knees was not incurred in or aggravated 
during service; arthritis did not manifest to a compensable 
degree within one year after service, and arthritis of the 
knees is not proximately due to or aggravated by the service-
connected disabilities of the spine.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

4. Arthritis of the feet was not incurred in or aggravated 
during service; arthritis did not manifest to a compensable 
degree within one year after service, and arthritis of the 
feet is not proximately due to or aggravated by the service-
connected disabilities of the spine.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

5. Peripheral neuropathy of the upper or the lower 
extremities was not incurred in or aggravated during service, 
and peripheral neuropathy of the upper or the lower 
extremities is not proximately due to or aggravated by the 
service-connected disabilities of the spine.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

6. The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine with 
limitation of motion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, Diagnostic 
Codes 5293 (prior to September 23, 2002); Diagnostic Code 
5243 (effective September 23, 2002); Diagnostic Codes 5003, 
5292, 5295 (prior to September 26, 2003); and Diagnostic 
Codes 5237 and 5242 (effective September 26, 2003).  

7. The criteria for a total rating for compensation based 
upon individual unemployability have not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for service connection, the RO provided pre- 
and post- adjudication VCAA notice by letters, dated in 
November 2001, July 2002, and March 2006..  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

With regard to the claim for increase, the RO provided the 
veteran with post-adjudication VCAA notice by letter, dated 
in June 2002.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim, except for the degree of 
disability assignable). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria in the statement of the case and the supplemental 
statements of the case, a reasonable person could be expected 
to understand the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); Wensch v. Principi, 15 
Vet. App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

To the extent that the VCAA notice did not included the type 
of evidence needed to substantiate the claim for increase, 
namely, evidence of a worsening of the veteran's back.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence).  The defect was 
cured by actual knowledge on the part of the veteran, who in 
his statements and testimony argued that his back disability 
had worsened  and made reference to the rating criteria 
(veteran's statements: November 2001, May 2002, August 2003, 
July 2004, May 2005, April 2006, and November 2006; veteran's 
testimony:  July 2004, May 2005, and November 2006).  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing, 
which he did, so that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

On the claim for a total rating, the RO provided pre-
adjudication VCAA notice by letter, dated in August 2003.  
The veteran was notified of the evidence needed to 
substantiate the claim, namely, evidence that he was unable 
to secure or follow a substantially gainful occupation 
because of his service-connected disabilities.  The veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degree of disability assignable and the general 
effective date provision for the claim, that is, the date of 
receipt of the claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records, and 
the veteran has submitted private medical records.  The 
veteran has been afforded VA examinations to obtain a nexus 
opinion and to evaluate the service-connected disability of 
the lumbosacral spine.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Factual Background 

The service medical records disclose that in September 1984 
the veteran complained of left shoulder pain, and X-ray was 
negative and the assessment was resolving tendonitis.  In 
November 1984, the veteran complained of left knee pain after 
hitting his knee on a pole, X-rays were negative, and the 
assessment was left knee contusion.  The rest of the service 
medical records, including the report of retirement 
examination, contain no complaint, finding, or history of 
arthritis of the shoulders, arms, hips, knees, or feet, or 
peripheral neuropathy of the upper and lower extremities.    

After service, service department records disclose that in 
August 1990 the veteran complained of aches and pains in his 
feet, and the assessment was osteoarthritis.  In August 1992, 
the veteran complained of right foot tenderness, and the 
assessment was degenerative joint disease.  In November 1993, 
the veteran complained of left shoulder pain, and the 
assessment was bursitis.  In March 1995, X-rays revealed 
degenerative changes in the right, first metatarsophalangeal 
joint.  In August 1995, an X-ray of the left hip was normal.  
In September 1995, history included right shoulder arthritis.  
In July 1998, X-rays of the knees revealed degenerative 
changes, probably related to osteoarthritis.  In September 
2000, the veteran complained of right knee pain of four 
years' duration and right hip discomfort.  The assessments 
were normal knee examination and normal range of motion of 
the hip with tightness. 

VA records show that in August 1999 the veteran complained of 
right knee instability and right leg pain, and numbness since 
1996.  In September 1999, an EMG of the right lower extremity 
was normal with no evidence of nerve entrapment.   In October 
1999, X-rays of the knees revealed no degenerative or 
destructive bony lesion, when compared to X-rays in 1994.  In 
February 2000, the veteran complained of painful shoulders, 
knees, and feet.  It was noted that X-rays of the feet were 
normal in 1996. 

Private medical records disclose that in July 2001 the 
veteran suffered a left hemisphere stroke, resulting in right 
lower extremity hemiparesis. 

On VA examination in July 2002, the diagnosis was symptoms in 
the shoulders and knees consistent with osteoarthritis with 
normal X-rays. 

VA records, dated in September 2003, disclose that nerve 
conduction studies of the lower extremities were normal with 
no evidence of peripheral neuropathy. 

In October 2004, after electrodiagnostic testing, the 
assessment was chronic pain syndrome with mild abnormalities 
most likely indicative of chronic radicular dysfunction. 

In November 2004, service department records reveal an 
impression of lower extremity dyscoordination due to 
degenerative disease of the spine.  

In May 2005, a private physician stated that the veteran's 
current symptoms to include neuropathy of the lower 
extremities were due to degenerative disc disease of the 
lumbar spine.  

On VA examination in October 2005, the examiner stated that 
EMGs in 2003 and 2004 showed no sign of peripheral 
neuropathy.  X-rays revealed arthritic changes of the left 
shoulder and knees, but not of the hips.  After a review of 
the record, the examiner expressed the opinion that any 
current arthritis was unrelated to service and that it was 
more likely, greater than 50 percent, that the cause of any 
current arthritis occurred after service. 

Analysis 

In the absence of medical evidence of current arthritis of 
the arms or hips or medical evidence of current peripheral 
neuropathy of the upper and lower extremities, the claims of 
service connection fail.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (In absence of proof of a present disability, 
there can be no valid claim.).  As for the private 
physician's statement in May 2005 that the veteran's current 
symptoms to include neuropathy of the lower extremities were 
due to degenerative disc disease of the lumbar spine, as 
pointed out by the VA examiner, electrodiagnostic testing in 
2003 and 2004 showed no sign of peripheral neuropathy.  As 
the private physician's statement is unsupported by 
diagnostic testing, the Board finds that the opinion is not 
probative of whether or not peripheral neuropathy is 
currently present. 

On the basis of the service medical records arthritis of the 
shoulders, knees, and feet was not affirmatively shown to be 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

After service, arthritis of the right shoulder by history was 
first documented in 1995 with arthritis of the shoulders by 
clinical finding in 2002 and with arthritis of the left 
shoulder by X-ray in 2005, in any event well beyond the 
one-year presumptive period after separation from service in 
1985 for manifestation of arthritis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Also there is no favorable medical evidence that relates 
arthritis of the shoulders, first documented after service, 
to service or to the service-connected disabilities of the 
spine. 

Arthritis of the knees by X-ray was first documented in 1998 
well beyond the one-year presumptive period after separation 
from service in 1985 for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also there is no favorable medical evidence 
that relates arthritis of the knees, first documented after 
service, to service or to the service-connected disabilities 
of the spine.

Arthritis of the feet was first documented in 1990 with X-ray 
evidence of degenerative changes in 1995.  Either event was 
well beyond the one-year presumptive period after separation 
from service in 1985 for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also there is no favorable medical evidence 
that relates arthritis of the feet, first documented after 
service, to service or to the service-connected disabilities 
of the spine. 

As for the lay testimony and the veteran's statements and 
testimony, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claims.  The lay person and veteran are not competent to 
offer an opinion on a medical diagnosis or on medical 
causation, and consequently the statements and testimony to 
the 
extent that they associate arthritis to service or to a 
service-connected disability does not constitute favorable 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claims, the preponderance of the 
evidence is against the claims of service connection and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  

Claim for Increase 

Degenerative disc disease of the lumbosacral spine with 
limitation of motion is currently rated 20 percent disabling 
under Diagnostic Code 5243. 

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes in VA's Schedule for Rating Disabilities. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Rating a service-connected disability requires that it be 
viewed historically, that reports be reconciled into a 
consistent picture to accurately reflect the elements of the 
disability and that the disability be described in terms of 
the person's function under the ordinary conditions of daily 
life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

A higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Rating Criteria 

Since the veteran filed his claim for increase in July 2001, 
the criteria for evaluating degenerative disc disease or 
intervertebral disc syndrome have changed twice.  

The criteria for degenerative disc disease under Diagnostic 
Code 5293 in effect prior to September 23, 2002, (hereinafter 
the old criteria) were revised on September 23, 2002, 
(hereinafter the interim criteria). On September 26, 2003, 
the interim criteria were revised, which included the 
renumbering of DC 5293 to DC 5243 (hereinafter the current 
criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe degenerative disc disease 
with recurring attacks with intermittent relief. 38 C.F.R. 
§ 4.71a, DC 5293.

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes. The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293.  An incapacitating 
episode was a period of acute signs and symptoms that 
required bed rest prescribed by a physician and treatment by 
a physician.  

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on limitation of motion of the lumbar spine is 
flexion to 30 degrees or less.

As for limitation of motion, the criteria were also revised 
as of September 2003. Under Diagnostic Code 5292, limitation 
of motion, in effect prior to September 2003, the criterion 
for the next higher rating, 40 percent, was severe limitation 
of motion (old criteria).

Also for lumbosacral strain, the criteria were also revised 
as of September 2003.  Under Diagnostic Code 5295, 
lumbosacral strain, in effect prior to September 2003, the 
criteria for the next higher rating, 40 percent, were severe 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (old criteria).

Under the current criteria, effective from September 2003, DC 
5292 was renumbered and rated by analogy to DC 5242, and DC 
5295 is now DC 5237. The criteria are the same for either 
limitation of motion, DC 5242, or lumbosacral strain, DC 
5237, under the General Rating Formula.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on either limitation of motion, DC 5242, or 
lumbosacral strain, DC 5237, is flexion of the lumbar spine 
to 30 degrees or less. 

When the law or regulation change the most favorable version 
applies and where an effective date is specified but there is 
no provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 3-2000.  



Factual Background  

On VA examination in August 2001, there is no evidence of 
disc herniation by MRI.  The deep tendon reflexes were 2+.  
The straight leg raising test was positive at 60 degrees on 
the right and 70 degrees on the left.  There was decreased 
sensation to in the right lower extremity.  Motor strength 
was 5/5.   Forward flexion was to 65 degrees, extension was 
to 30 degrees, right lateral bending was to 5 degrees, and 
left lateral bending to 25 degrees.

On VA examination in July 2002, the veteran complained of 
back pain everyday, but not all day. It was noted that the 
veteran was working and able to do his job with pain.  The 
deep tendon reflexes were 2+.  The straight leg raising test 
was negative.  Sensation and motor strength were normal.  
Forward flexion was to 70 degrees with pain at 50 degrees, 
extension was to 25 degrees, right lateral bending was to 25 
degrees, and left lateral bending to 25 degrees with pain at 
10 degrees. 

On VA examination in September 2003, the veteran complained 
of back pain everyday, but not all day.  It was noted that 
the veteran had quit his job in June 2003 because he was 
unable to walk around.  The deep tendon reflexes were 2+.  
The straight leg raising test was negative.  Sensation and 
motor strength were normal.  Forward flexion was to 70 
degrees with pain at 55 degrees, extension was to 10 degrees, 
right lateral bending was to 10 degrees, and left lateral 
bending to 20 degrees.  Nerve conduction studies of the lower 
extremities were normal with no evidence of lumbosacral 
radiculopathy.

In April 2004, an MRI revealed mild degenerative disc 
disease. 

In October 2004, after diagnostic testing, the assessment was 
chronic pain syndrome with mild abnormalities most likely 
indicative of chronic radicular dysfunction. 

In November 2004, a Navy physician stated that the veteran's 
lower extremity dyscoordination and back pain was due largely 
to degenerative disc disease. 

In May 2005, a private physician stated that the veteran's 
current symptoms were chronic low back pain, radiating to the 
lower extremities and paresthesia, intermittent leg weakness, 
and muscle spasms. 

On VA examination in October 2005, the deep tendon reflexes 
were 1+.  The straight leg raising test was negative in the 
sitting position and positive in the supine position was 
positive.  Sensation and motor strength were normal.  Forward 
flexion was to 60 degrees, extension was to 15 degrees, 
lateral bending, right and left, was to 15 degrees, and 
rotation, right and left, was to 30 degrees.  The veteran 
complained of pain at every extreme.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
with repetitive use. 

Analysis 

To warrant a rating higher than 20 percent for degenerative 
disc disease under the old criteria the veteran would have to 
have severe degenerative disc disease with recurring attack 
with intermittent relief.  

The record shows that during the period from 2001 to 2005 
while the veteran complained of chronic pain and symptoms of 
radiating pain, severe symptoms of recurring attacks 
compatible with sciatica neuropathy, such as absent ankle 
reflexes or other neurological findings appropriate to the 
site of the disc disease were not shown.  Without 
documentation of such recurring attacks, the criteria for the 
next higher rating under the old DC 5293 were not met. 

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, DC 
5292, the veteran would have to have severe limitation of 
motion.  The record shows that from 2001 to 2005 the veteran 
had four VA examinations and flexion ranged from 60 to 70 
degrees with pain at 50 degrees, extension ranged from 10 to 
30 degrees, lateral bending ranged from 10 to 25 degrees, and 
rotation was to 30 degrees.  On the VA examination in 2005, 
there was no additional limitation by pain, fatigue, 
weakness, or lack of endurance with repetitive use.  

According to 38 C.F.R. § 4.71a, Plate V, the normal findings 
for range of motion of the lumbar spine are flexion to 90 
degrees, extension to 30 degrees, lateral flexion, right and 
left, to 30 degrees, and rotation, right and left, to 30 
degrees.

Considering pain and functional loss due to pain, the most 
limitation of motion of forward flexion was to 55 degrees, 
extension to 10 degrees, lateral bending to 5 degrees, and 
rotation to 30 degrees.  While there is clearly limited 
motion, the findings do not more nearly approximate or equate 
to severe limitation of motion of the lumbar, the criteria 
for the next higher rating under the old DC 5292.

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  The record shows 
that from 2001 to 2005 listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or abnormal mobility on forced motion was 
not demonstrated.  The reported findings do not more nearly 
approximate or equate to severe impairment, the criteria for 
the next higher rating under the old DC 5295.

Under the interim DC 5293, the orthopedic manifestations, 
that is, pain and functional loss due to pain as evidenced by 
limitation of motion does not approximate or equate to severe 
limitation of motion as previously discussed as forward 
flexion was to 55 degrees with pain.  And there is evidence 
of full rotation with some limitation of extension and 
lateral bending.  All of which does no equate to severe 
limitation of motion. 

As for objective neurological abnormalities, in 2001 there 
was decreased sensation, but thereafter in 2002, 2003, and 
2005, the VA examiners found normal sensation.  Without 
objective evidence of neurological deficit, a rating based on 
neurological manifestations is not warranted.  



As for incapacitating episodes over the period from 2001 to 
2005, there was no documented episode, requiring bed rest 
prescribed by a physician and treatment by a physician.  For 
this reason, the criteria for the next higher rating under 
the interim criteria of DC 5293, namely, incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during a 12 month period have not been met. 

Under the current DC 5243, there was no change in criteria 
for on the basis of incapacitating episodes.  And there is no 
factual basis to consider a separate rating for objective 
neurological abnormality as no such abnormality was shown on 
either VA examinations in 2002, 2003, or 2005.  As for 
orthopedic manifestations under the General Rating Formula, 
which are the same criteria for the current DCs 5237 and 
5242, considering pain and functional loss due to pain, the 
findings of range of motion do not more nearly approximate or 
equate to limitation of forward flexion of the lumbar spine 
to 30 degrees or less.  

In summary, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating higher than 20 percent.  38 U.S.C.A. § 
5107(b).

Claim for a Total Disability Rating 

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities. 

The veteran's service-connected disabilities are cervical 
spondylosis, 20 percent disabling, degenerative disc disease 
of the lumbosacral spine with limitation of motion, 20 
percent disabling, and arthritis of the fingers of the hands, 
which is noncompensably disabling.  The combined rating is 40 
percent. 

A total disability rating for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

As stated above, the service-connected disabilities have a 
combined rating of 40, which does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

                                                                         
(The Order follows on the next page). 





ORDER

Service connection for arthritis of the shoulders and arms is 
denied. 

Service connection for arthritis of the hips is denied. 

Service connection for arthritis of the knees is denied. 

Service connection for arthritis of the feet is denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  

A rating higher than 20 percent for degenerative disc disease 
of the lumbosacral spine with limitation of motion is denied. 

A total disability rating for compensation based on 
individual unemployability is denied.

__________________________                              
_____________________ 
        WAYNE M. BRAEUER                                   
GEORGE E. GUIDO JR.
           Veterans Law Judge                                           
Veterans Law Judge 
        Board of Veterans' Appeals                               
Board of Veterans' Appeals



________________________________________
MARK HINDIN  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


